C. Allen, J.
The plaintiff’s injury was received, according to his own testimony, in consequence of his putting his finger in between the roll and the cylinder, in order to smooth the cloth just before it passed upon the cylinder, by taking out a “double edge,” as it was called, that being a term applied to the turning over or under of the edge of the cloth. The plaintiff was seventeen years old, and had been at work for about six months upon a machine substantially like that upon which he received the injury, except that the distance between the roll and the cylinder was less upon the latter machine; and he bad been at work upon the latter machine nearly two weeks. The operation of the machine was simple. In view of the plaintiff’s age and experience prior to the time of the accident, no duty then rested on the defendant to give him instruction in reference to the risk of possible injury. It could not be deemed necessary at that time to tell him that, if he should put his hand in between the cloth and the revolving cylinder just at or just before the place where the cloth came in contact with the cylinder, there was danger that his hand would be caught. The omission to do this did not constitute negligence on the part of the defendant. Goodnow v. Walpole Emery Mills, 146 Mass. 261, 267. Ciriack v. Merchants’ Woolen Co. 146 Mass. 182.

Exceptions overruled.